Honorable J. W. Edgar             Opinion MO. c-601
Commissioner of Education
Texas Education Agency            Rer Whether a school district
201 East 11th                         may legally use available
Austin, Texas                         surpluses realized from
                                      profits in the operation
                                      of its cafeteriasto pro-
                                      vide lunches for its
Dear Dr. Edgar:                       needy pupils.
          Your request for au opinion from this office on the
above captioned matter is based upon facts stated in your
letter as follousr
          "A school district board (Fort Worth) Is
     studying a problem of feeding Its needy school
     children. It is anxious to develop a program
     to provide lunches for their children without
     having to use the Batlonal School Lunch Program.
         “Its cafeteria operation Is self-sustaining;
    no tax money whatsoever goes into the operation.
    Currently the cafeteria program has a nice surplus
    and the school district would like to use this
    money for feeding needy pupils if it is legal
    to do so.
          "The school board has requested this Agency
     to obtain an opinion from your Office on the
     follo?iIngsubmitted question:
          “Legally,may a school district use
     available surpluses realized from profits in
     the operation of Its cafeterias to provide
     lunches for its needy pupils?
          “Surplus~
                  realized from district operated
     cafeteriaswould be public or local maintenance



                            -2922 -
Bon. J. W. Edgar, page 2 (C-601)


    funds of the district 'derivedfrom other
    local source8' within'the meaning of
    paragraph 2 of Article 2827.  . . ."
         You further observe thatr
         R .  .even school distrl&a which elect
               l

    to operate their cafeteria rogram8 under the
    Wational School Lunch Act (fl 2 U.S.C. 1751-1760)
    and its regulationsare required to supply
    lunches without cost or at reduced prices to
    all children who are determinedby the school
    authoritiesto be unable to pay the full price
    thereof; and further, that glanydistricts have
    found'it,necessaryoccaeionallyto supplement
    the coats of their progralawith other local
    maintenancefunds."
          Section 1, Article VII, Constitutionof Texas, which
provides for the establishmentof public schools, states2
         "A general diffusion of knowledge being
    essential to the preservationof the liberties
    and rights of the people, it shall be the duty
    of the Legislatureof the State to establish
    and make suitable provision for the support
    and maintenance of an efficient system of
    public free schools." (Emphasisadded).
          Pursuant to this Constitutionalprovision, the Legis-
lature has enacted statutes granting broad powers to the
governing body of school districts in the accomplishmentand
fulfillmentof this mandate. Specifically,the Legislature
authorized the expenditureof local school funds by the
enactment of Article ,2827, Vernon's Civil Statutes,which,
in part providesr
          ". . .and for other purposes necessary in
     the conduct of the public 8choole to be
     determinedby the Board of Trustees, . . ."
          The establishmentand maintenanceof a cafeteria for
the welfare of the student body is a reasonable exercise of
discretionarypowers conferred on a board of school trustees



                          -2922-
Eon. 6. W, Edgar, page 3 (c-601)


and ie a governmentalfunction. Bozehn v. Morrow, 34'5.W.2d
$~~e~T~x.Civ.App.1931 ,'Hoekin% v. 'Comml
                                        'bsionerof Internal
       , 84 1.26 627 ( g3b].
          There can be little doubt that the operation of
school cafeteriasare vital and essential to "an efficient~
syetem of publie free schools" and that cafeteria%are recog-
nieed by prominent educator% throughout the United States as
an integral part of the educationalprogram in that they are
necessary for the attesdance,health, safety, morals and
proper disciplineof the student body end reraultsin a benefit
to the whole district, it% administration,faculty and student%.
The eohool cafeteria is a~nece%s&rg~convenience, antI is not
obnoxious to sny constitutionalor statutory inhibition%,
end, we think, a reasonableexerc$%e of the discretionary
power conferredby law upon the board of truetees. Goodman v.
Schoof Dietrict, 32 F.2d 586, 63 A.L.B. 92 (1929).

          The fast that a surplus realieed from the operation
of the cafeteria and that such surplu%, which we aa%ums i%
negligible, ia u%ed to defray the:cost of meal% of its needy
children ie not anabuee of the dleeretlon vested In the
School di%trict board to operate snd support an efficientsystem
o,feduca~tion,80 long as such practice is not carried beyond
reasonablebound%. ,E%peciallyis this true in instances where
pecuniary profit ia not the motive.
Moaeley v. City of Dallas, 17 S,W.2@
&odman v. School DSstrict, 32 F.2d
Annotation%: Operation of eating pl
63 A.L.R. 100; Use of echo,01propert
also, SouthwesternBroadcastingCo. v. Oil Center Broadcasting
3,, 210 S.W.2d 230 (Tex.CSv.App.1946, ref., n.r.e.).
          We view the Hational School Lunch Act (42 U,S.C,
1751-1760)as complimentaryor as an alternativemethod of
op,eratinga school cafeteria,which provisions a school dietrict
bo,ardmay in Its sound discretionat its option accept or
reject.
          In conclusion,,it $8 our opinion that under the
authority of Article 2827, Vernon's Civil Statute%, and the
authoritiescited herein, a school district may legally use
available raurpluseerealized from the operation of its




                           -2923-
                                                       -   ,




Hon. J. W. Edgar, page 4 (a-601)


cafeteria% to provide lunches for its needy pupils upon the
determQiationby Its'Board of Trustees, in its eound'discretion,
that such'use i% a necessary coet in the efficient conduct of
its public schoOl8.


         Under the authority of Section 2, Article
    2827, v.c.s., and the authoritiescited, a
    school district may legally uee available
    surpluses realized from the operation of its
    cafeteriasto provide lunches for it% needy
    pupils upouthe determinationby Its Board
    of Trustee%, in it% sound dlacretion,that
    such use is a necemary cost in the conduct
    of an efficient system of it% public schools.
                                   Yours very truly,
                                   WAOCORRR CARR
                                   Attorney General




JPCtra:eJ
                                                d u
                                        k: Philli Craw:
                                       'Assistant


APPROVED:
OPIWIOR COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Wade Anderson
Llnward Shiver%
APPROVEB FORTREATTORREYGRRERAL
BY: T. B. Wright




                          -2924-